Citation Nr: 1822788	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, to include right knee degenerative joint disease (DJD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's petition to reopen his claim of service connection for a right knee disability.  

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the June 2017 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDINGS OF FACT

1.  A January 1992 statement of the case denied entitlement to service connection for a right knee condition; the Veteran did not file a substantive appeal.  As such, the November 1991 rating decision denying service connection for a right knee condition became final.      

2.  Since the January 1992 statement of the case, the Veteran has submitted a nexus opinion linking his current right knee disability with an incident in service.  This new evidence related to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee condition.   
3.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran's right knee disability is related to an incident is service.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision, which denied entitlement to service connection for a right knee condition, is final.  38 U.S.C. § 7105(d) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The additional evidence received since the November 1991 rating decision is new and material, and the claim of entitlement to service connection for a right knee condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a right knee disability have been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

In this case, the Veteran asserts that his right knee disability is attributable to his time on active duty.  See October 2017 Board hearing.   
In a November 1991 rating decision, the Veteran's right knee claim was denied because the record did not show that there was a chronic disability of the right knee at the time of separation.  Though the Veteran filed a notice of disagreement (NOD) within one year of the rating decision, the Veteran did not submit a timely substantive appeal after the AOJ issued a statement of the case (SOC) in January 1992.  As such, the November 1991 rating decision became final.  See 38 U.S.C. § 7105(d); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103. 

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See 38 U.S.C. § 7105.  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the January 1992 SOC, the record consisted of the Veteran's service, medical, and private treatment records.  Since then, the Veteran has submitted a statement linking his right knee arthritis to incidents that occurred in service.  See October 2017 Dr. J.A. medical opinion.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee condition and warrants reopening of that claim.  The issue of entitlement to service connection for a right knee disability is addressed in decision below.  

II.  Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

The first and second elements under Shedden are met and not under dispute.  The Veteran has a diagnosis of right knee degenerative arthritis.  See July 2013 VA treatment record.  Further, the Veteran has documented complaints of right knee pain in service.  See September and October 1969 service treatment records.  An X-ray taken in service showed supra-patellar joint effusion.  See October 1969 radiographic report.  The Veteran was found to have right knee torn cartilage and was restricted from crawling, stooping, running, jumping, prolonged standing, or marching for 30 days.  See October 1969 service treatment record.   

As such, the crux of this case centers on whether the Veteran's right knee disability was attributable to time spent in service.  Dr. J.A. opined that the Veteran's right knee arthritis is at least as likely as not related to his knee injury in service.  See October 2017 Dr. J.A. medical opinion.  Dr. J.A., a VA physician, noted that the service treatment records documented the Veteran's injured right knee during basic training.  He noted that no MRI was performed because the technique had not yet been invented at that time.  Importantly, Dr. J.A. stated that "the right knee injury was obviously taken seriously by his superior officers . . . who on December 19th, 1969 decided that he was not medically qualified for Aircraft Maintenance MOS because of a 'torn right knee cartilage.'"  Id.  Ultimately, Dr. J.A. reasoned that injuries to the knee menisci result in degenerative arthritis in up to 50 percent of patients that can "present 20 years or more after the initial injury so the timeline of symptoms in [the Veteran's] case is not unusual."  Id. 

Over three years earlier, a VA examiner came to the opposite conclusion.  The examiner cited the Veteran's separation examination but did not adequately address the Veteran's in-service complaints or lay statements.  See May 2014 VA medical opinion.  As such, the examiner improperly discounted the Veteran's lay testimony and relied primarily on the absence of contemporaneous medical records to render a negative nexus opinion; such an opinion is inadequate for adjudicative purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Here, as the VA examiner discounted lay testimony, the Board finds Dr. J.A.'s opinion better-supported and accordingly more probative than the VA examiner's opinion.  

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is evidence of record establishing a link between the Veteran's right knee disability and his injury in service.  Accordingly, the Board finds that a grant of service connection is warranted for a right knee disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim to reopen service connection for a right knee disability is granted.  

Entitlement to service connection for a right knee disability, to include right knee degenerative joint disease (DJD), is granted.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


